Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	The Drawings filed 05/27/21 are approved by the examiner.
	Applicant’s election of species Chemical Formula Ia in the Reply filed 06/22/22 is acknowledged.
	The IDS filed 05/27/21 has been considered.  An initialed copy accompanies this action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al (Adv. Mater. Sept 2020).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Lee et al (Adv. Mater, Sept 2020) discloses (Abstract):

    PNG
    media_image1.png
    646
    838
    media_image1.png
    Greyscale

	The TBA-b-BR copolymer disclosed in Figure 1 specifically or inherently meets each of the instantly claimed limitations regarding Chemical Formula 1a in the above listed instant claims.  The reference also discloses the claimed paste constituent components (solvent, carbon, active material 78:19.5:2.5) used in forming the cathode layer of a solid-state battery (pages 5-7 of 9).  The reference specifically or inherently meets each of the instantly claimed limitations. 
	The reference is anticipatory.
	With respect to the above 103 obviousness analysis, the examiner respectfully submits that any minor modifications necessary to meet the claimed limitations, such as minor variation in percentages or selection of a particular molecular weight or isomer, are well within the purview of the skilled artisan.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germack et al (Macromol. Che, Phys. 2007).
Germack discloses the production of block copolymers poly(tert-butyl acrylate-block-isoprene (PtBA53-b-Pip43) (Introduction; page 2484):

    PNG
    media_image2.png
    680
    666
    media_image2.png
    Greyscale

	While the instant claims recite the intended use preamble “…for an all solid state battery”, the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  Accordingly, the reference polymer disclosure specifically and inherently meets the claimed limitations.
Claim(s) 1-5, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,418,632.
	US ‘632 discloses a binder composition for secondary batteries, wherein conjugated diene latex particles (A) having an average particle diameter of 50 nm or more and 200 nm or less and acrylic copolymer latex particles (B) having an average particle diameter of 300 nm or more and 700 nm or less are present as an independent phases, and the acrylic copolymer latex particles (B) are included in an amount of 1% to 30% by weight based on a mass of a solid (Abstract).  Monomer units included in the latex B include n-butylacrylate and methylmethacrylate (claim 3), and the reference also discloses the claimed paste constituent components (solvent, carbon, active material 78:19.5:2.5) used in forming the cathode layer of a solid-state battery (Col 7-9).
	Although the reference does not disclose the claimed electrode slurry composition with sufficient specificity to anticipate the above listed claims, the examiner submits that the claimed selection of materials would have been obvious to the skilled artisan because such slurry compositions fall within the scope of those taught by US ‘632.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success, because such a composition containing the claimed polymer combination (and solvent), electrode active material, conductive material, and solid electrolyte is expressly suggested by the US ‘632 disclosure and therefore is an obvious formulation.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007)).  Additionally, any minor modifications necessary to meet the claimed limitations, such as minor variation in percentages or selection of a particular molecular weight or isomer, are well within the purview of the skilled artisan.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
September 9, 2022